Exhibit 10.10

STOCKHOLDERS VOTING AGREEMENT

AGREEMENT made this 16th day of July, 2013 by and among INFINITY RESOURCES
HOLDINGS CORP., a Nevada corporation (“Company”); MITCHELL A. SALTZ and COLTON
MELBY (the “Class P Stockholders”); and BRIAN DICK and JEFF FORTE (the “Class D
Stockholders”).

The Class P and Class D Stockholders are principal stockholders of Company.

As a result of a Securities Purchase Agreement, Company now owns indirectly 100%
of Quest Resources Management Group, LLC (“Quest”).

The Securities Purchase Agreement provides for certain representation on the
Board of Directors of Company.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereby agree as follows:

1. Makeup of Board of Directors. The Class P Stockholders and the Class D
Stockholders shall vote all shares of Common Stock of Company currently owned by
them or acquired by them in the future for a board consisting of (a) six Class P
Directors as designated by the Class P Stockholders or, in the absence of such
designation, a majority of the Class P Directors and (b) three Class D Directors
as designated by the Class D Stockholders, or in the absence of such
designation, a majority of the Class D Directors.

2. Term of Agreement. This Agreement shall continue until the earlier of
(a) five years from the date of this Agreement, (b) such time as either the
Class P Stockholders or the Class D Stockholders own less than 10% of the
outstanding common stock of Company, or (c) the mutual agreement of the parties
to this Agreement.

3. General Provisions.

(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received when delivered against receipt 12 hours
after being sent by facsimile or e-mail, or 72 hours after being sent by
registered or certified mail, postage prepaid, addressed as set forth below:

 

  (i) If to Company:

Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Board

Phone: (480) 729-6612

Fax: (480) 889-2660

E-mail: mas917@gmail.com



--------------------------------------------------------------------------------

with a copy, given in the manner

prescribed above to:

Greenberg Traurig LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Phone: (602) 445-8302

Fax: (602) 445-8100

E-mail: KantR@gtlaw.com

 

  (ii) If to the Class P Stockholders:

7377 East Doubletree Ranch Road

Suite 200

Scottsdale, Arizona 85258

Attention: Mitchell A. Saltz and Colton Melby

Phone: (480) 949-9700

Fax: (480) 949-9747

E-mail: mas917@gmail.com

 

  (iii) If to the Class D Stockholders:

6175 Main Street, Suite 420

Frisco, Texas 75034

Attention: Brian Dick

Phone: (972) 464-0004

Fax: (972) 464-0015

E-mail: briand@questrmg.com

with a copy, given in the manner

prescribed above to:

Jordan, Houser & Flournoy, LLP

2591 North Dallas Parkway, Suite 408

Frisco, Texas 75034

Attention: Cynthia Hurley, Esq.

Phone: (972) 668-6810

Fax: (214) 618-9723

E-mail: churley@jhflegal.com

Any party may alter the address or addresses to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this paragraph for the giving of notice.

(b) Binding Nature of Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns, except that no party may
assign or transfer such party’s rights or obligations under this Agreement
without the prior written consent of the other parties hereto.

 

2



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements, and conditions express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. This Agreement may not be
modified or amended other than by an agreement in writing.

(d) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and inducement, shall be governed by and construed,
interpreted, and enforced in accordance with the laws of the state of Nevada,
notwithstanding any Nevada or other conflict-of-law provisions to the contrary.

(e) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(f) Indulgences Not Waivers. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

(g) Costs and Expenses. Each party hereto shall bear such party’s own costs,
including legal and accounting fees, incurred in connection with the negotiation
and preparation of this Agreement and all matters incident thereto.

(h) Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience of reference only,
and they neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

(i) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

(j) Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.

 

3



--------------------------------------------------------------------------------

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day which is not a Saturday, Sunday, or holiday.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

INFINITY RESOURCES HOLDINGS CORP. By:  

/s/ Mitchell A. Saltz

  Mitchell A. Saltz, Chairman of the Board

/s/ Mitchell A. Saltz

MITCHELL A. SALTZ

/s/ Colton R. Melby

COLTON R. MELBY

/s/ Brian Dick

BRIAN DICK

/s/ Jeff Forte

JEFF FORTE

Signature Page to Stockholders Voting Agreement

 

5